



Exhibit 10.1


Description of Textron Spillover Pension Plan


Textron’s Board of Directors adopted a resolution on September 27, 2006 that
approved the following actions, effective as of January 1, 2007:

(1)  
To amend the Supplemental Benefits Plan for Textron Key Executives to divide it
into two separate plans: the Textron Spillover Pension Plan (which would consist
of the supplemental pension benefits), and the Supplemental Savings Plan for
Textron Key Executives;

(2)  
To direct the Management Committee of the company to amend the Textron
Supplemental Benefits Plan for Executives to effect a similar division;

(3)  
To combine the defined benefit portions of these plans to form the Textron
Spillover Pension Plan; and

(4)  
To amend the benefit formula and related provisions of the Textron Spillover
Pension Plan as approved in the Board resolution.



Pending finalization of the Plan document, the following describes the
provisions of the Textron Spillover Plan.


Textron is merging the pension provisions of two non-qualified pension plans
(formerly, the Supplemental Benefits Plan for Textron Key Executives and The
Textron Supplemental Benefits Plan for Executives, collectively the “Existing
Supplemental Plans”) into a single non-qualified plan to be known as the
“Textron Spillover Pension Plan”. This new plan will be effective January 1,
2007. Textron’s Executive Officers participate in The Supplemental Benefits Plan
for Textron Key Executives, which was previously filed as Exhibit 10.3 to
Textron’s Annual Report on Form 10-K for the fiscal year ended January 3, 2004.
The Textron Spillover Pension Plan, like the Existing Supplemental Plans, is a
non-qualified plan designed to “make-whole” the pension benefit for employees
whose benefits under the qualified plan have been limited by the eligible
qualified plan compensation limitations set forth by Section 401(a)(17) of the
Internal Revenue Code.


Eligibility
The Textron Spillover Pension Plan (the “Spillover Plan”) will cover executives
who satisfy the eligibility conditions formerly set forth in either of the
Existing Supplemental Plans. Specifically, any Executive that either:

(1)  
is designated by Textron’s Chief Executive Officer and Chief Human Resources
Officer and whose compensation exceeds limits under IRC Section 401(a)(17), or

(2)  
is the recipient of pensionable compensation that is otherwise deferred under
certain deferred income plans for executives,

 
will participate if his/her benefits or annual accruals under Textron’s
qualified plans are limited by the limits set forth by Section 401(a)(17) of the
Internal Revenue Code.
 


Pension Benefit
The Spillover Plan will provide a benefit of 1-1/3% times final average
compensation, times years of service after December 31, 2006, minus the amount
of benefit payable under the qualified plan. The plan does not limit the number
of years of service credited to participants. Final average compensation is
equal to the highest average annual compensation of any five consecutive years
during the employee’s career.


Employees who are participants in the Existing Supplemental Plans as of December
31, 2006, and who are currently vested or will vest in the qualified plan, will
be grandfathered in their existing formula. Upon retirement, the Spillover Plan
will provide such participants the greater of what they would have received
under the applicable Existing Supplemental Plan’s formula or under the Spillover
Plan’s new pension benefit formula, as described herein. Because of these
grandfather provisions, benefits payable to Textron’s current executive officers
under the Spillover Plan are not expected to differ from what they would have
received under the Existing Supplemental Plans.


Eligible Earnings
Final average compensation for the Spillover Plan will mirror the definition in
the qualified Textron Retirement Plan, plus any deferred compensation, and
normally will include annual incentive compensation actually paid in the year
being calculated. However, for 2006, final average compensation for employees
who currently participate in the Key Executive plan will include the higher of
the annual incentive compensation paid in 2006 or annual incentive compensation
paid in 2007 for service in 2006.


Lump-sum payout feature
The Spillover Plan allows for a lump-sum payout of a portion of the accrued
benefit at the executive’s election, based upon the portion of the participant’s
qualified plan benefits that is attributable to the defined contribution plan
account at termination. The remainder of benefits are payable in the form of a
monthly payment.


Automatic cash-out
Individuals with less than a $100,000 present value of accrued liability will
automatically be cashed-out of the plan upon termination. This cash-out
provision applies only to the present value of accrued benefit for service after
December 31, 2006.

